      Case 3:18-cv-01007-BAJ-EWD            Document 33-1       03/06/20 Page 1 of 16




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

LANCE MEADORS                       *                      CIVIL ACTION
                                    *
VERSUS                              *                      NO. 18-1007-BAJ-EWD
                                    *
ANTONIO P. D’AGOSTINO, BUCHANAN     *                      JURY TRIAL
HAULING AND RIGGING, INC., NATIONAL *
INTERSTATE INSURANCE COMPANY AND *
XYZ INSURANCE COMPANY               *
* * * * * * * * * * * * * * * * * *

                    MEMORANDUM IN SUPPORT OF
   MOTION IN LIMINE TO EXCLUDE TESTIMONY OF DR. JEFFREY LEWINE
 AND EVIDENCE OR TESTIMONY CONCERNING DIFFUSION TENSOR IMAGING

MAY IT PLEASE THE COURT:

       Defendants, Antonio P. D’Agostino, Buchanan Hauling and Rigging, Inc. and

National Interstate Insurance Company, submit this Memorandum in Support of their Motion

in Limine to Exclude Testimony of Dr. Jeffrey Lewine and Evidence or Testimony Concerning

Diffusion Tensor Imaging. Plaintiff has named Dr. Lewine as an expert who intends to provide

his expert opinion as to his analyses of Plaintiff’s diffusion tensor imaging MRI. Defendants

move the Court for an Order excluding Dr. Lewine’s testimony as well as any testimony or

evidence concerning diffusion tensor imaging (“DTI”) studies of Plaintiff, Lance Meadors. The

Court should not allow these studies to be used by Plaintiff, Dr. Lewine or anyone else to

diagnose Plaintiff with a traumatic brain injury (“TBI”) as a result of this accident. The Court

should not allow any witness to rely upon such studies in forming any opinion or testimony. This

testimony is irrelevant and unreliable: it will not assist the trier of fact, is not based upon

sufficient facts, is not the product of reliable principles and methods and has not been reliably

                                               1
       Case 3:18-cv-01007-BAJ-EWD             Document 33-1       03/06/20 Page 2 of 16




applied to the facts of this case. Accordingly, the Court should grant this Motion and exclude the

testimony of Dr. Lewine and any evidence of or testimony concerning DTI, especially its alleged

use in diagnosing TBI.

I.     Facts & Background:

       Plaintiff claims he suffered injury in an October 22, 2018 accident involving Mr.

D’Agostino. Please see Plaintiff’s Original Complaint, Doc. 1, paragraphs 3 and 10. While the

Complaint does not state the date of the accident, the date is not in dispute. Plaintiff claims Mr.

D’Agostino caused the accident. Id., paragraph 9. Defendants have stipulated Mr. D’Agostino

was acting in the course and scope of his employment as an employee of Buchanan Hauling and

Rigging, Inc. at the time of the accident. Docs. 6; 15-1; 15-2.

       As a result of the accident, Plaintiff claims he “suffered severe bodily injuries to his

head” and other areas of his body. Doc. 1, paragraph 10. Following the collision, Acadian

Ambulance was dispatched to the scene. Please see records of Acadian Ambulance, attached as

Exhibit A. Plaintiff’s chief complaint was lower back pain. Id. His neurological assessment

showed he had “normal” “mental status.” Id. His head and neck were normal. Id. His Glasgow

Coma Score was 15 – normal – both times it was checked. Id. The records make clear Plaintiff

was “only experiencing lower back pain” at the scene. Id.

       Acadian Ambulance took Plaintiff to Our Lady of the Lake’s emergency department.

There he reported no loss of consciousness, and he denied head or neck pain. Please see relevant

portions of records of Our Lady of the Lake, attached as Exhibit B. However, since this time

Plaintiff’s story has changed, and he has complained of loss of consciousness and head trauma,

even though the records from the date of the accident explicitly state otherwise.

       On March 15, 2019, Plaintiff submitted to an MRI of the brain. Please see March 15,



                                                 2
        Case 3:18-cv-01007-BAJ-EWD                    Document 33-1           03/06/20 Page 3 of 16




2019 records of Doctors Imaging, attached as Exhibit C. The MRI of the brain was negative. Id.

The MRI notes a “DTI acquisition” was also obtained, and “a separate quantitative DTI report

along with a NeuroQuant volumetric analysis will be rendered at a later date by Edward L. Soll,

M.D.” Id. However, there is no report from Dr. Soll in the record or in the Doctors Imaging

records, and Dr. Soll is not listed in Plaintiff’s Rule 26 Initial Disclosures, discovery responses or

expert disclosures.

         On December 9, 2019, Plaintiff provided Defendants with his Supplemental Rule 26

Expert Disclosures. Please see Plaintiff’s Supplemental Rule 26 Expert Disclosures, attached as

Exhibit D. Plaintiff’s initial Expert Disclosures are the same as those found in Exhibit D except

Dr. Lewine was apparently inadvertently left off the initial expert disclosures, forwarded on

October 4, 2019. In the supplemental disclosures, Plaintiff identified Dr. Jeffrey Lewine, Ph.D.,

as a testifying expert. Id. Plaintiff represented Dr. Lewine will provide his “expert opinion as to

his analysis of Plaintiff’s MRI and diffusion tensor imaging.” Id.

         Dr. Lewine provided a report, dated March 22, 2019, summarizing his opinions. Please

see Dr. Lewine’s report, attached as Exhibit E. He noted the DTI analyses were “abnormal.” Id.

He found abnormalities in 11 “fiber tract regions” showing “high FA values.”1 Id. These

abnormal fiber tracts “normally support” a non-specific “range of visual, auditory, motor and

cognitive functions including memory and emotional processing.” Id. Dr. Lewine does not state,

however, the “abnormal” DTI findings were, more probably than not, caused by the accident.

Confusingly, Dr. Lewine opines the abnormal DTI observations “could” be the result of mild

TBI. Id. He does not state the DTI more likely than not indicates Plaintiff suffered a TBI.

1
  DTI in general is not easily explained in layman’s terms. Dr. Lewine testified DTI is “an advanced type of MRI.”
Exhibit F, p. 15, lines 8-11. It measures “the movement of waters in the extracellular space in between the axons.”
Id. at lines 14-17. The DTI measures what are called something called “FA,” which “is a measure of how much the
direction of motion for the water is restricted. Id., p. 17, lines 12-16. Dr. Lewine believes Plaintiff’s DTI shows he
has “high FA values” in “11 fiber tracts.” Exhibit E.

                                                          3
       Case 3:18-cv-01007-BAJ-EWD               Document 33-1        03/06/20 Page 4 of 16




Traumatic brain injury, he states, is one “possibility,” of what, the report is not clear. Id. Dr.

Lewine then states additional information is needed to “further clarify the etiology of his current

clinical status.” Id.

        Dr. Lewine’s deposition took place on February 28, 2020. Dr. Lewine admitted he is not

a neuroradiologist, radiologist, or any other kind of medical doctor. Please see deposition of Dr.

Lewine, attached as Exhibit F, p. 5, lines 9-18. Nor is he a neuropsychologist or psychologist.

Id. He is not licensed or Board-certified in any state. Id. at lines 19-22. No medical doctor signed

off on his report. Id., p. 8, lines 1-4. Dr. Lewine admitted he never saw or spoke with Plaintiff.

Id., p. 21, lines 20-22. However, he confirmed his report is a complete summary of his opinions

and the basis for those opinions. Id., p. 21, line 23 – p. 22, line 1.

        In coming to his complete opinions, Dr. Lewine testified he did not review any medical

records of Plaintiff predating the accident. Exhibit F, p. 23, lines 1-4. He did not review

Plaintiff’s employment or educational records. Id. at lines 5-8. He did not review any deposition

testimony in this case. Id. at lines 15-17. He was not aware of any records showing prior head

trauma to Plaintiff. Id. at lines 18-20. He did not review any records concerning any criminal

history of Plaintiff. Id., p. 23, line 23 – p. 24, line 1. Dr. Lewine admitted the only information in

his possession when he issued his report was the imaging brain scans from Doctors Imaging. Id.,

p. 6, lines 8-12. As noted above, the Doctors Imaging records suggest Dr. Soll would issue a

report, but the only person in this matter to review the DTI scan was Dr. Lewine, not Dr. Soll.

        Since his report was issued, Dr. Lewine testified he has reviewed various records. He

reviewed the neuropsychological testing of Dr. Susan Andrews, the ambulance records and the

report of Dr. Anne Foundas, a neurologist. Exhibit F, p. 6, line 13 – p. 7, line 2. However, Dr.

Lewine testified he has no intention of supplementing or updating his report, and these records



                                                   4
       Case 3:18-cv-01007-BAJ-EWD             Document 33-1        03/06/20 Page 5 of 16




do not change any of the opinions in his March 22, 2019 report. Id., p. 7, lines 3-14.

       As noted above, Dr. Lewine’s report is a complete summary of his opinions, and he has

no intention of updating it. Thus, by his own account, the DTI “could” show evidence of a TBI,

as opposed to more likely than not showing evidence of a TBI. A TBI is only a possibility based

upon Dr. Lewine’s analysis, but he needs more information to clarify the cause of Plaintiff’s

“current clinical status,” but Dr. Lewine admits he does not have this additional information.

Defendants submit both this testimony and Dr. Lewine’s findings fail all four requirements of

Federal Rule of Evidence 702 and the standard set forth in Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993). Because Dr. Lewine’s testimony and the DTI results

and interpretation in general will not assist the trier of fact, are not based upon sufficient facts,

are not the product of reliable principles and have not been reliably applied to the facts of this

case, the Court should grant this Motion.

II.    Law & Argument:

       A.      Plaintiff cannot satisfy his burden pursuant to Rule 702 and Daubert
               to show Dr. Lewine’s opinions and the DTI analysis are relevant and
               reliable.

       The Court should grant this Motion and exclude the testimony of Dr. Lewine and the DTI

analysis as a whole because they are not relevant and not reliable. When expert testimony is

challenged, the burden of proof rests with the party seeking to present the testimony. Nat'l Union

Fire Ins. Co. of Pittsburgh, P.A. v. Smith Tank & Steel, Inc., 3:11-CV-00830, 2014 WL 5794952,

at *2 (M.D. La. Nov. 6, 2014), citing, Moore v. Ashland Chemical, Inc., 151 F.3d 269 (5th Cir.

1998). Federal Rule of Evidence 702 states a witness who is qualified as an expert by

knowledge, skill, experience, training, or education may testify in the form of an opinion or

otherwise if: (a) the expert’s scientific, technical, or other specialized knowledge will help the



                                                 5
       Case 3:18-cv-01007-BAJ-EWD              Document 33-1         03/06/20 Page 6 of 16




trier of fact to understand the evidence or to determine a fact in issue; (b) the testimony is based

on sufficient facts or data; (c) the testimony is the product of reliable principles and methods; and

(d) the expert has reliably applied the principles and methods to the facts of the case. In Daubert

v. Merrell Dow Pharmaceuticals, Inc., the United States Supreme Court held trial courts must

determine whether expert testimony under Rule 702 is “not only relevant, but reliable.” 113 S.Ct.

2786, 2795. The Court must exercise this control because “[e]xpert evidence can be both

powerful and quite misleading,” Daubert, 113 S.Ct. at 2798.

       In conducting this analysis, this Court should evaluate whether Dr. Lewine “possesses the

requisite qualification to render opinion on a particular subject matter.” Turner v. Brunk, CV 15-

286-SDD-RLB, 2016 WL 11190298, at *1 (M.D. La. Dec. 6, 2016). If the Court finds Dr.

Lewine is not qualified to testify concerning a diagnosis of traumatic brain injury on the basis of

a DTI analysis, the Court must exclude this testimony. If, however, the Court finds Dr. Lewine

so qualified, the Court must ask if the opinions are reliable and relevant. Daubert, 113 S.Ct.

2786, 2795-2796. Dr. Lewine’s testimony and DTI analysis is relevant if it assists the trier of fact

in understanding the evidence or determining a fact in issue. Daubert, 113 S.Ct. 2786, 2795-

2796. Another aspect of relevancy is whether the proffered expert testimony is sufficiently tied

to the facts of the case as to it will aid the jury in resolving a factual dispute. Id., quoting, United

States v. Downing, 753 F.2d 1224, 1242 (3rd Cir. 1985).

       In determining if Dr. Lewine’s testimony is reliable, the Court must consider the extent to

which it can be tested, whether it is subject to peer review and publication, any known potential

rate of error, the existence and maintenance of standards governing operation of Dr. Lewine’s

findings and technique, and, finally, whether the method has been generally accepted in the

relevant scientific community. Hathaway v. Bazany, 507 F.3d 312, 318 (5th Cir. 2007). While



                                                   6
      Case 3:18-cv-01007-BAJ-EWD             Document 33-1       03/06/20 Page 7 of 16




these factors are not mandatory or exclusive, and the Court must decide whether the factors

discussed in Daubert are appropriate, the existence of sufficient facts and a reliable methodology

is “in all instances mandatory.” Id. The overarching goal of this analysis is to ensure Dr. Lewine,

whether basing his testimony on professional studies or personal experience, “employs in the

courtroom the same level of intellectual rigor that characterizes the practice of an expert in the

relevant field.” In the Matter of M&M Wireline & Offshore Servs., LLC, 15-5338, 2017 WL

430063, at *3 (E.D. La. Jan. 31, 2017).

       Plaintiff must show Dr. Lewine is sufficiently qualified and his testimony is reliable by a

preponderance of the evidence. Id. at 2796. Plaintiff cannot, however, simply rely on Dr.

Lewine’s self-serving assurances he utilized generally accepted scientific methodology.

testimony. Louisiana Health Care Self Ins. Fund v. United States, CIV.A. 12-766, 2014 WL

4828940, at *3 (M.D. La. Sept. 29, 2014), quoting, Moore v. Ashland Chemical, Inc., 151 F.3d

269 (5th Cir.1998).

       Of course, the Court may exclude the testimony of Dr. Lewine and the DTI analysis if the

Court finds its probative value is substantially outweighed by the likelihood it will cause unfair

prejudice or confuse or mislead the jury. Fed. R. Evid. 403.

       Dr. Lewine’s testimony and any reliance upon the DTI analysis are irrelevant and

unreliable pursuant to Rule 702 and Daubert, and they are misleading and will confuse the jury

pursuant to Rule 403. As such, the Court should grant this Motion and exclude this evidence and

testimony.

       B.      Dr. Lewine’s testimony and the DTI analysis will confuse and mislead
               the jury.

       Before even addressing the more detailed analysis of Rule 702 and Daubert, the Court

should grant this Motion on the basis of Rule 403 because Dr. Lewine’s testimony and the DTI

                                                7
       Case 3:18-cv-01007-BAJ-EWD             Document 33-1       03/06/20 Page 8 of 16




analysis will confuse and mislead the jury. Most strikingly, Dr. Lewine candidly admitted he

cannot say the DTI analysis, showing “11 abnormally high FA value tracts,” was more likely

than not caused by the accident.

       The test for determining the causal relationship between the alleged accident and

subsequent injury is whether Plaintiff proves through medical testimony his injuries or condition

were, more probable than not, caused by the accident. Bordenave v. Delta Air Lines, Inc., CV 18-

00637, 2020 WL 377017, at *2 (M.D. La. Jan. 23, 2020). Dr. Lewine admits he cannot testify the

DTI findings were more likely than not caused by the accident. His deposition contains the

following:

       Q.      Is it possible to tell, more likely than not, based on the basis of DTI,

               whether or not these 11 abnormally high FA value tracts were caused by

               the accident?

       A.      Again, not based on the DTI in isolation.

Exhibit F, p. 63, lines 14-18.

       Dr. Lewine, who is admittedly not a medical doctor, who did not rely on medical reports

of medical doctors in formulating his opinion, whose report was not reviewed by a medical

doctor, whose report was not relied upon by any medical doctor in this case (as will be addressed

below), who is incompetent to render a medical opinion or diagnosis and whose sole function in

this litigation is to analyze the DTI and state whether it suggests Plaintiff suffered a TBI, by his

own admission, cannot say Plaintiff suffered a TBI based on the DTI analysis. His testimony is

therefore useless to the jury. Allowing Dr. Lewine to testify before a jury from his ivory tower

can only serve to mislead and confuse the jury. The jury will believe his testimony must have

some relevance because he would not otherwise appear at trial if it did not. The jury will believe



                                                 8
      Case 3:18-cv-01007-BAJ-EWD             Document 33-1       03/06/20 Page 9 of 16




his testimony must be important because it is dressed in a “neuroscientific perspective.” Yet, Dr.

Lewine has already testified his opinion does not rise to the “more likely than not” standard.

Because his opinion does not meet the medical causation standard, it is irrelevant and must be

excluded. Allowing him to testify will confuse and mislead the jury. The Court should exclude

this testimony pursuant to Rule 403.

       C.      Dr. Lewine is not qualified to testify the DTI analysis is evidence of a TBI.

       As noted above, Dr. Lewine flatly admitted the DTI analysis does not more likely than

not support a finding Plaintiff suffered a TBI in the accident. However, Dr. Lewine attempts to

skirt the edges of providing a medical diagnosis. Despite the facts (1) he is not a medical doctor,

(2) cannot provide a medical diagnosis, opinion or report, (3) no doctors signed off on or relied

upon his report in rendering opinions for future care of Plaintiff and (4) his repeated attempt to

claim he is not making a “diagnosis,” Dr. Lewine essentially provides a medical diagnosis.

       “Diagnosis” has been described as a classification scheme, or a “pre-existing set of

categories agreed upon by the medical profession to designate a specific condition.” Improving

Diagnosis in Health Care, Committee on Diagnostic Error in Health Care; Board on Health Care

Services; Institute of Medicine; The National Academies of Sciences, Engineering, and

Medicine; Balogh EP, Miller BT, Ball JR, eds., National Academies Press (US); 12/29/15. As

Dr. Lewine’s report and deposition testimony show, he is attempting to classify Plaintiff as a

person with a TBI based upon the DTI analysis then imply Plaintiff suffers from medical

conditions as a result. He tries to wiggle out of this fact by claiming his opinions are based on a

“neuroscientific perspective” and tries to limit the term “medical diagnosis” to a diagnosis

intended to provide recommendations for future care, but the bottom line is he intends to provide

testimony the DTI analysis proves Plaintiff suffered a TBI and has downstream negative effects.



                                                9
      Case 3:18-cv-01007-BAJ-EWD              Document 33-1       03/06/20 Page 10 of 16




       Even if Dr. Lewine was qualified to render this medical diagnosis, his deposition

testimony does not satisfy the standard of proving medical causation. As noted above, his report

states the DTI observations “could” be the result of mild TBI. Exhibit E. Traumatic brain injury,

he states, is one “possibility,” but additional information is needed to “further clarify the etiology

of his current clinical status.” Id. The volumetric findings in his report “do not explicitly support

the presence of mild TBI, [but] they also do not strong weigh against the possibility” Plaintiff

has a TBI. Id. One cannot, he testified, read a DTI and provide a finding a particular patient has a

TBI. Exhibit F, p. 29, lines 6-9. A doctor would need more information, information Dr. Lewine

admitted he does not have. Id. Dr. Lewine, even if he was capable of rendering a diagnosis,

cannot do so based upon his own admission.

       Even doctors who had more information do not cite or rely upon Dr. Lewine’s findings.

None of Plaintiff’s doctors rely on the DTI or Dr. Lewine’s report. Only one, Dr. Susan

Andrews, Plaintiff’s own neuropsychologist, even reviewed it. Please see relevant portions of the

deposition of Dr. Andrews wherein she stated she “reviewed” the DTI report but declines to state

she relied upon it, attached as Exhibit G. The lone report of Dr. Foundas, Plaintiff’s neurologist,

took place before Dr. Lewine’s report was issued, so she cannot have relied upon the DTI

analysis.

       In his deposition, Dr. Lewine says, from one side of his mouth, the DTI findings “could”

be the result of mile TBI, a mere “possibility.” Out of the other side of his mouth he attempts to

relate functional deficits Plaintiff may have with the DTI findings. Exhibit F, pp. 51-62. Then he

testified the “links” between abnormally high FA values and patient functionality “are general,”

not specific. Id., p. 51, lines 8-12. One is left wondering exactly what the DTI adds to this matter,

considering Plaintiff will present testimony from a neurospsychologist and a neurologist, neither



                                                 10
      Case 3:18-cv-01007-BAJ-EWD              Document 33-1        03/06/20 Page 11 of 16




of whom use it in their treatment and recommendations to Plaintiff.

       Dr. Lewine is not qualified to give a medical diagnosis, and the Court should exclude any

testimony from Dr. Lewine stating the DTI analysis supports a finding of a TBI. Dr. Lewine’s

opinion “from a neuroscientific perspective” is a medical diagnosis in masquerade. Even if he

was capable of providing a medical diagnosis, his testimony is clear he cannot do so, and the

Court should exclude his testimony and findings.

       D.    Dr. Lewine’s testimony and the DTI analysis fails the first two prongs
             or rule 702 and the relevance test set forth in Daubert.

       Dr. Lewine’s testimony and the DTI analysis will not assist the trier of fact, are not based

upon sufficient facts and are not “tied to” the facts of this matter. As such, they do not survive

Rule 702 and Daubert scrutiny.

       Defendants submit Dr. Lewine’s testimony cannot possibly assist the trier of fact in this

matter. His testimony, as he admits, fails to reach the “more probably than not standard.” He

testified his findings “could” show evidence of a TBI, a “possibility” about which additional

information is needed to “further clarify the etiology” of Plaintiff’s current clinical status.” He

admitted he does not have this additional information, and the additional information he did

receive did not change his opinion, summarized in this paragraph. He admitted his findings “do

not explicitly support the presence of mild TBI, [but] they also do not strong weigh against the

possibility” Plaintiff has a TBI. Further, his findings are relied upon by a total of zero medical

doctors treating Plaintiff. There is no way this testimony could assist the trier of fact.

       Further, Dr. Lewine’s testimony cannot be considered “tied to” the facts of this case. As

noted above multiple times, Dr. Lewine simply had no facts about this case other than a normal

brain MRI and the inherently unreliable DTI. Dr. Lewine admitted he never met with Plaintiff.

He did not review prior medical records or employment information of Plaintiff. Had he done so,

                                                  11
      Case 3:18-cv-01007-BAJ-EWD            Document 33-1        03/06/20 Page 12 of 16




he might have learned Plaintiff was the victim of prior head trauma when he was hit in the face

with a combination lock while in jail in August, 2011. Please see relevant portions of records of

Lallie Kemp Medical Center, attached as Exhibit H. Dr. Lewine was not aware of Plaintiff’s

prior head trauma. Exhibit F, p. 23, lines 18-22. Dr. Lewine testified head trauma can cause high

FA values. Id., p. 27, lines 14-16. Dr. Lewine did not have this information for his consideration.

Thus his report and opinions are incomplete.

       Dr. Lewine did not have information concerning Plaintiff’s past drug use for his

consideration. For instance, Plaintiff was fired from his job in December, 2008 for violation of

the company’s substance abuse policy. Please see December, 2008 record from MMR

Construction, attached as Exhibit I. On March 23, 2010 and July 22, 2011 he was charged with

operating a “clandestine” methamphetamine lab. Please see criminal filings, attached in globo as

Exhibit J. On July 15, 2010, he was charged with possession of methamphetamine, Adderall and

Xanax and entered a plea of “no contest.” Id. On April 9, 2014, he filed a Petition in a domestic

matter and admitted he “had problems in the past” but was at the time drug free. Please see April

9, 2014 filing, attached as Exhibit K. These are public record. While the possession and

operation of a drug lab charges are not direct evidence of drug use (they are evidence he was in

very close proximity to drugs, obviously), the admission to having problems in the past and

being then-drug free is an admission of past drug use. If Plaintiff was in fact using

methamphetamine, it is a known neurotoxin. See, e.g., Shaerzadeh, F., Streit, W.J.,

Heysieattalab, S. et al. Methamphetamine neurotoxicity, microglia, and neuroinflammation. J

Neuroinflammation 15, 341 (2018). https://doi.org/10.1186/s12974-018-1385-0

       Dr. Lewine was not in possession of this information when he rendered his report. In

arriving at his opinions, Dr. Lewine compared Plaintiff to a “neurotypical” control group who



                                                12
      Case 3:18-cv-01007-BAJ-EWD                Document 33-1     03/06/20 Page 13 of 16




did not have a history of substance abuse or prior history of head trauma. Exhibit F, p. 22, lines

6-13. This control group was the basis for Dr. Lewine’s finding Plaintiff’s DTI analysis was

abnormal in the first place. Id., p. 35, lines 5-11. The very foundation of Dr. Lewine’s opinion is

based upon insufficient information and is not tied to the facts of this case. Common sense

dictates Plaintiff’s DTI findings, if they have any use at all, in litigation or otherwise, should be

compared to a peer group of similar individuals when asked to determine if the accident caused

the findings of the DTI. This did not happen, and Dr. Lewine’s analysis is not tied to the facts of

Plaintiff or this case. For this reason and because his opinion will not assist the trier of fact, the

Court should exclude Dr. Lewine’s testimony and the DTI analysis because they are not relevant

pursuant to Rule 702 and Daubert.

       E.    Dr. Lewine’s testimony and his DTI analysis fail the second two prongs
             of Rule 702 and the reliability test of Daubert.

       The Daubert Court observed:

       [A] key question to be answered in determining whether a theory or technique is
       scientific knowledge that will assist the trier of fact will be whether it can be (and
       has been) tested. “Scientific methodology today is based on generating
       hypotheses and testing them to see if they can be falsified; indeed, this
       methodology is what distinguishes science from other fields of human inquiry.”
       “[T]he statements constituting a scientific explanation must be capable of
       empirical test.”

113 S.Ct. 2786, 2795-2796. (internal citations omitted)

       Further, the Court noted “submission to the scrutiny of the scientific community is a

component of ‘good science,’ in part because it increases the likelihood that substantive flaws in

methodology will be detected.” Daubert, 113 S.Ct. at 2796. Dr. Lewine’s testimony and the use

of DTI as an indicator of TBI fail this test.

       Dr. Lewine concedes DTI in certain respects does not have robust support. For example,

Dr. Lewine testified DTI is not a reliable predictor of patient outcomes. Exhibit F, p. 38, line 21

                                                  13
      Case 3:18-cv-01007-BAJ-EWD             Document 33-1       03/06/20 Page 14 of 16




– p. 39, line 10. In fact, he testified “more severe” TBI cases involving low FA values have been

associated with poor outcomes, but Plaintiff has high FA values. Id. But Dr. Lewine admitted he

could not point to peer-reviewed studies in this regard. Id.

        Dr. Lewine offered the following evidentiary paradox: if a person has strong evidence of

an “actual” TBI, a DTI evaluation shows abnormality in only about 60% of those people tested,

but even if a DTI showed normal findings, there could still be a TBI in the patient. Exhibit F, p.

45, lines 11-16; p. 46, lines 3-9. Note the referenced sections technically discuss the volumetric

findings of Dr. Lewine’s report, but Dr. Lewine conceded DTI suffers from a similar sensitivity

issue. Id., p. 45, lines 23-25.

        Not only does Dr. Lewine’s testimony seemingly contradict itself, but a review of the

prevailing literature concerning TBI shows Dr. Lewine’s testimony is not supported by his peers.

Dr. Lewine does not cite any literature of studies in his report or deposition. He does not note the

DTI literature deals overwhelmingly in TBI injury groups showing lower FA values, not high FA

values like Plaintiff allegedly has. See, e.g., Hulkower, M.B., et al., A Decade of DTI in

Traumatic Brain Injury: Ten Years and 100 Articles Later, American Journal of Neuroradiology,

Jan. 2013; http://www.ajnr.org/content/34/11/2064. He does not note the American Journal of

Neuroradiology “has not arrived at a consensus view of the value of DTI in head trauma.

Nonspecific patters or findings with DTI prohibit the confirmation or diagnosis of mild TBI with

reliability.” See, Meltzer, C.C., et al., Guidelines for the Ethical Use of Neuroimages in Medical

Testimony: Report of a Multidisciplinary Consensus Conference, American Journal of

Neuroradiology, April, 2014; http://www.ajnr.org/content/35/4/632. He ignores the fact that as of

2015, there was “insufficient evidence … to conclude that these advanced techniques [including

TBI] can be used for routine clinical use at the individual patient level.” Wintermark, M., et al,



                                                 14
       Case 3:18-cv-01007-BAJ-EWD            Document 33-1        03/06/20 Page 15 of 16




Imaging Evidence and Recommendations for Traumatic Brain Injury: Advanced Neuro- and

Neurovascular Imaging Techniques, American Journal of Neuroradiology, Feb. 2014;

http://www.ajnr.org/content/36/2/E1. He ignores the more recent, November, 2018 statement of

the International Journal of Law and Psychiatry:

        DTI, however, is somewhat nonspecific, and it is not known whether disruptions
        in FA or MD are the result of disturbances in axonal membranes, myelin sheaths,
        microtubules, neurofilaments, or other factors. Importantly, many of the [DTI]
        measures described above are just beginning to be applied to investigate brain
        injuries in mild TBI and thus this area is a relatively new frontier for exploration.

Shenton, M.E., et al., Mild traumatic brain injury: Is DTI ready for the courtroom? International

Journal of Law and Psychiatry, Nov. 2018; https://www.ncbi.nlm.nih.gov/pubmed/30391039.

        Dr. Lewine cites no authority for his findings because the authority does not support his

theories. They are not the product of reliable principles and methods and cannot be reliably

applied to the facts because the science does not allow DTI principles to be applied to the facts in

the way Dr. Lewine asserts. Dr. Lewine’s testimony and the DTI analysis do not satisfy the third

and fourth prongs of Rule 702 or the Daubert reliability standard, and the Court should grant this

Motion.

III.    Conclusion:

        Dr. Lewine’s testimony and DTI findings are irrelevant and unreliable pursuant to

Daubert. They will not assist the trier of fact, are not based upon sufficient facts, are not the

product of reliable principles and methods and have not been reliably applied to the facts of this

case. As such, the Court should grant this Motion and exclude this testimony and evidence.




                                                 15
      Case 3:18-cv-01007-BAJ-EWD            Document 33-1       03/06/20 Page 16 of 16




                                             Respectfully submitted,

                                             /s/ Nathan M. Gaudet


                                             GUY D. PERRIER, #20323
                                             gperrier@perrierlacoste.com
                                             NATHAN M. GAUDET, #30514
                                             ngaudet@perrierlacoste.com
                                             Perrier & Lacoste, LLC
                                             365 Canal Street, Suite 2550
                                             New Orleans, LA 70130
                                             Telephone:    (504) 212-8820
                                             Facsimile:    (504) 212-8825




                                CERTIFICATE OF SERVICE

       I hereby certify the foregoing pleading has been delivered to all counsel of record, either
through the CM/ECF system, e-mail, depositing a copy of same in the United States mail, first
class postage prepaid, by hand delivery or by facsimile transmission, this 6th day of March,
2020, at their last known address of record.

                                     /s/ Nathan M. Gaudet

                                     NATHAN M. GAUDET




                                               16
